******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                IN RE NEVAEH W. ET AL.*
                       (SC 19447)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
           Argued May 19—officially released July 28, 2015

  Carolyn Signorelli, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellant (petitioner).
  Erich H. Gaston, with whom was Patrick Heeran,
for the appellee (respondent mother).
Howard J. Wicker, for the minor children.
                          Opinion

  EVELEIGH, J. In this certified appeal, we must decide
whether the Appellate Court properly reversed the judg-
ments of the trial court terminating the parental rights of
the respondent mother as to her two minor daughters,
Nevaeh W. and Janiyah A.1 On appeal, the petitioner,
the Commissioner of Children and Families, asserts that
the Appellate Court improperly reversed the judgments
of the trial court terminating the parental rights of the
respondent on the ground that the trial court failed to
address, in writing, each segment of all seven statutory
factors contained in General Statutes § 17a-112 (k).2 We
agree with the petitioner and, accordingly, reverse in
part the judgment of the Appellate Court.3
  The opinion of the Appellate Court sets forth the
following relevant facts and procedural history. ‘‘The
respondent gave birth to [Nevaeh] in July, 2008. Shortly
thereafter, on September 4, 2008, the petitioner . . .
invoked an administrative ninety-six hour hold as to
Nevaeh due to the respondent’s alleged ‘substance
abuse, unaddressed mental health issues and unstable
housing.’ An order of temporary custody subsequently
was issued on September 8, 2008, and sustained on
October 23, 2008. The respondent later engaged in sub-
stance abuse treatment at Coventry House, an inpatient
facility, where Nevaeh was returned to her care and
custody under an order of protective supervision on
January 8, 2009. On April 3, 2009, the petitioner invoked
a second ninety-six hour hold as to Nevaeh after the
respondent was discharged from Coventry House for
noncompliance with program rules.
   ‘‘In March, 2010, after Nevaeh’s recommitment to the
petitioner, the respondent gave birth to Janiyah. Several
months after Janiyah’s birth, in January, 2011, Nevaeh’s
commitment was revoked and she was reunited with
the respondent under an order of protective supervi-
sion. On July 2, 2012, the respondent was arrested [for
interfering with an officer and failure to appear], where-
upon an order of temporary custody was granted by
the court as to both children. The July 2, 2012 removal
was Nevaeh’s third removal and Janiyah’s first removal
from the respondent. On October 24, 2012, both children
were adjudicated neglected and committed to the care
and custody of the petitioner. On November 30, 2012,
the children were placed in a preadoptive home that
had previously served as a placement for Nevaeh in
2009 and 2010.
   ‘‘On February 22, 2013, the petitioner filed termina-
tion petitions with respect to the two children, alleging
that the respondent’s parental rights should be termi-
nated on the grounds that she had failed to rehabilitate,
and that she had abandoned the children. A joint trial
on the two petitions took place over two days, com-
mencing on October 15, 2013, and ending on November
20, 2013. The respondent was represented at the trial
by counsel, as were the children.4 The petitioner called
four witnesses to testify in support of the petitions for
termination, and the respondent called two witnesses
to testify on her behalf. Thereafter, on January 27, 2014,
the trial court . . . rendered its decision. In a seven
page memorandum of decision, the court granted both
petitions on the grounds that the respondent had failed
to achieve a sufficient degree of personal rehabilitation
to encourage the belief that within a reasonable time,
considering the age and needs of her daughters, she
could assume a responsible position in their lives, and
that termination of her parental rights was in the best
interests of her children.’’ (Footnotes altered.) In re
Nevaeh W., 154 Conn. App. 156, 158–60, 107 A.3d 539
(2014). Thereafter, the respondent appealed from the
judgments of the trial court to the Appellate Court.
   On appeal to the Appellate Court, the respondent
claimed, inter alia, that in the dispositional phase of
the proceeding, the trial court improperly determined
that termination of her parental rights was in the best
interests of her two children without making the written
findings required under § 17a-112 (k) (4). Specifically,
the respondent asserted that the trial court improperly
based its finding under § 17a-112 (k) (4) solely on ‘‘the
children’s positive relationship with and likely future
adoption by their preadoptive foster parents, without
considering or making written findings as to the chil-
dren’s feelings and emotional ties with respect to her,
as expressly required by [§ 17a-112 (k) (4)].’’ Id., 172.
The Appellate Court agreed with the respondent, con-
cluding that the trial court’s finding with respect to
§ 17a-112 (k) (4) was ‘‘utterly unresponsive to the man-
datory statutory requirement that the court consider
and make written findings as to the feelings and emo-
tional ties of the child with respect to the child’s parents
. . . .’’ (Internal quotation marks omitted.) Id., 175.
Accordingly, the Appellate Court reversed in part the
judgments of the trial court and remanded the case for
further proceedings on the dispositional phase of the
termination proceeding. Id., 176. This appeal followed.5
  On appeal to this court, the petitioner asserts that
the Appellate Court improperly reversed the judgments
of the trial court for failure to make written findings
pursuant to § 17a-112 (k) because it made findings
regarding the factors set forth in § 17a-112 (k). The
petitioner further asserts that any possible failure by
the trial court to state its findings regarding the factors
set forth in § 17a-112 (k) was cured by subsequent artic-
ulations. Finally, the petitioner asserts that, in any
event, the alleged failure would be harmless. In
response, the respondent asserts that the Appellate
Court properly reversed the judgments of the trial court
as they related to the determination that termination
was in the best interest of the children. Specifically, the
respondent asserts that the Appellate Court properly
concluded that the trial court failed to make written
findings as to the factor enumerated in § 17a-112 (k)
(4), and that such a failure requires reversal of the trial
court’s judgments. We agree with the petitioner.
   We first set forth the applicable standard of review.
To the extent that the petitioner’s claim requires us to
interpret the requirements of § 17a-112 (k), our review
is plenary. See In re Elvin G., 310 Conn. 485, 499, 78
A.3d 797 (2013). ‘‘When construing a statute, [o]ur fun-
damental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts
of [the] case, including the question of whether the
language actually does apply. . . . In seeking to deter-
mine that meaning, General Statutes § 1-2z directs us
first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and common law
principles governing the same general subject matter
. . . .’’ (Internal quotation marks omitted.) Id., 499–500.
  In the present case, the Appellate Court concluded
that the trial court failed to comply with § 17a-112 (k)
(4) because it failed to set forth express written findings
as to the children’s emotional ties with the respondent.
We disagree.
   Section 17a-112 (k) provides in relevant part: ‘‘Except
in the case where termination is based on consent, in
determining whether to terminate parental rights under
this section, the court shall consider and shall make
written findings regarding . . . (4) the feelings and
emotional ties of the child with respect to the child’s
parents, any guardian of such child’s person and any
person who has exercised physical care, custody or
control of the child for at least one year and with whom
the child has developed significant emotional ties
. . . .’’6
  In the present case, the trial court entitled a part of its
memorandum of decision: ‘‘Written Findings: General
Statutes §§ 17a-112 (k) and 45a-717 (1).’’ In this part of
the decision, the trial court listed each of the seven
factors enumerated in § 17a-112 (k) and included writ-
ten findings underneath each factor. The trial court
prefaced the portion of its opinion pertaining to § 17a-
112 (k) (4) with the following language: ‘‘Feelings and
emotional ties of the children with respect to the par-
ents and any persons who have exercised physical care,
custody and control of the children for at least one year
and with whom the children have developed significant
emotional ties.’’ Immediately following that passage,
the trial court reached the following conclusion: ‘‘Both
children have been placed together with a preadoptive
resource who has expressed a willingness to adopt both
girls. They are comfortable, secure and safe.’’
   The plain language of § 17a-112 (k) (4) directs the
trial court to consider the children’s emotional ties with
a long list of people in determining whether the termina-
tion of the respondent’s parental rights is in their best
interest. Nothing in that statute, however, required the
trial court to consider only the children’s emotional ties
with the respondent. To the contrary, at the time of
trial, both children had been living in the preadoptive
foster home for more than one year, and Nevaeh had
also been placed with the same family for approxi-
mately one additional year before that time. Therefore,
it was appropriate for the trial court to consider the
children’s emotional ties to the preadoptive foster fam-
ily in considering whether termination of the respon-
dent’s parental rights was in the children’s best interest.
   Accordingly, we disagree with the Appellate Court
that the trial court’s finding as to § 17a-112 (k) (4) was
‘‘utterly unresponsive to the mandatory statutory
requirement . . . .’’ In re Nevaeh W., supra, 154 Conn.
App. 175. To the contrary, this court has repeatedly
recognized that, in the dispositional stage, it is appro-
priate to consider the importance of permanency in
children’s lives. ‘‘This court has ‘noted consistently the
importance of permanency in children’s lives. In re
Juvenile Appeal (Anonymous), 181 Conn. 638, 646, 436
A.2d 290 (1980) (removing child from foster home or
further delaying permanency would be inconsistent
with his best interest); In re Victoria B., 79 Conn. App.
245, 263, 829 A.2d 855 (2003) (trial court’s findings were
not clearly erroneous where much of child’s short life
had been spent in custody of [petitioner] and child
needed stability and permanency in her life); In re Tes-
hea D., [9 Conn. App. 490, 493–94, 519 A.2d 1232 (1987)]
(child’s need for permanency in her life lends added
support to court’s finding that her best interest war-
ranted termination of respondent’s parental rights). Vir-
tually all experts, from many different professional
disciplines, agree that children need and benefit from
continuous, stable home environments.’ . . . In re
Jeisean M., [270 Conn. 382, 400–401, 852 A.2d 643
(2004)].
  ‘‘ ‘Stable and continuous care givers are important to
normal child development. Children need secure and
uninterrupted emotional relationships with the adults
who are responsible for their care.’ 3 D. Kramer, Legal
Rights of Children (2d Ed. Rev. 2005) § 29:11, p. 185;
see also J. Goldstein et al., The Best Interests of the
Child: The Least Detrimental Alternative (1996) p. 19
(‘[c]ontinuity of relationships is essential for a child’s
healthy development’); see also In re Hanks, 553 A.2d
1171, 1178 (Del. 1989) (‘[N]o child can grow emotionally
while in limbo, never really belonging to anyone except
on a temporary and ill-defined or partial basis. . . . To
grow, the child needs at least the promise of perma-
nency in relationships and some continuity of environ-
ment.’ . . .). ‘Repeatedly disrupted placements and
relationships can interfere with the children’s ability to
form normal relationships when they become adults.’
3 D. Kramer, supra, p. 185.’’ In re Davonta V., 285 Conn.
483, 494–95, 940 A.2d 733 (2008).
   Indeed, this court has explicitly recognized that ‘‘[i]n
regard to children who have bonded with their foster
parents, ‘[o]nce new psychological relationships form,
separation from the new parents becomes no less pain-
ful and no less damaging to a child than separation
from natural or adoptive caregiving parents. Indeed, to
the extent that such separations are repeated (as in
multiple foster care placements), they make the child
more vulnerable and make each subsequent opportu-
nity for attachment less promising and less trustworthy
than prior ones.’ J. Goldstein et al., supra, pp. 104–105.
Termination of a biological parent’s rights, by pre-
venting further litigation with that parent, can preserve
the stability a child has acquired in a successful foster
placement and, furthermore, move the child closer
toward securing permanence by removing barriers to
adoption. See 3 D. Kramer, supra, § 28:2, p. 17. Even if
no adoption is forthcoming, termination can aid stabil-
ity and lessen disruption because a parent whose rights
have been terminated no longer may file a motion to
revoke the commitment of the child to the custody of
the [petitioner] . . . or oppose an annual permanency
plan.’’ (Citation omitted.) In re Davonta V., supra, 285
Conn. 495–96.
  In the present case, while the trial court’s memoran-
dum of decision was not a model of clarity, the testi-
mony before the trial court, on which it was privileged
to rely, essentially reflected these considerations in
relation to the children’s best interest, specifically, their
need for permanence and stability.
   Furthermore, in considering the trial court’s findings
pursuant to § 17a-112 (k) (4), we are mindful that ‘‘an
opinion must be read as a whole, without particular
portions read in isolation, to discern the parameters of
its holding. . . . Furthermore, we read an ambiguous
trial court record so as to support, rather than contra-
dict, its judgment.’’ (Citation omitted; internal quotation
marks omitted.) In re Jason R., 306 Conn. 438, 453, 51
A.3d 334 (2012). Reading the trial court’s memorandum
of decision in the present case as a whole, we conclude
that the trial court did consider the factor set forth in
§ 17a-112 (k) (4), including the children’s emotional ties
to the respondent. Specifically, the trial court explained
at the beginning of the memorandum that ‘‘Nevaeh . . .
has been in [the petitioner’s] care on three separate
occasions. On September 4, 2008, Nevaeh . . . was
placed [on a ninety-six hour hold because the respon-
dent] was homeless and had no way to care for the
child. She was committed to [the petitioner] in October,
2008 and reunified to the [respondent’s] care in January,
2009. In April, 2009, the child was placed in another
[ninety-six] hour hold and again committed to [the peti-
tioner] after [the respondent] was discharged from a
drug treatment program for noncompliance. The child
was reunified with [the respondent] in December, 2010.
On July 2, 2012, Nevaeh was removed from [the respon-
dent] for a third time.’’ The trial court continued: ‘‘[Jani-
yah] resided with [the respondent] until [Janiyah was]
removed with Nevaeh . . . on July 2, 2012. On Novem-
ber 30, 2012, both children were placed in a preadoptive
foster home. Nevaeh . . . has previously been placed
with this family for [more than one] year.’’ These find-
ings by the trial court demonstrate that the trial court
did consider the children’s relationship with the
respondent.
    Moreover, to the extent that there is any ambiguity
in the trial court’s memorandum of decision, that court’s
subsequent articulations sufficiently clarified its ruling.
‘‘It is well established that [a]n articulation is appro-
priate where the trial court’s decision contains some
ambiguity or deficiency reasonably susceptible of clari-
fication. . . . [P]roper utilization of the motion for
articulation serves to dispel any . . . ambiguity by clar-
ifying the factual and legal basis upon which the trial
court rendered its decision, thereby sharpening the
issues on appeal.’’ (Internal quotation marks omitted.)
Priest v. Edmonds, 295 Conn. 132, 140, 989 A.2d 588
(2010).
   In the present case, after this court granted the peti-
tioner’s petition for certification to appeal and prior
to the appellate briefs being submitted by the parties,
pursuant to Practice Book §§ 60-2 (1)7 and 60-5,8 this
court ordered the trial court to ‘‘complete the trial court
record’’ by responding to, inter alia, the following ques-
tion: ‘‘In its judgment granting the termination of paren-
tal rights petition as to the [respondent], did the trial
court consider [§ 17a-112 (k) (4)]?’’ The trial court
answered this question in the affirmative and further
articulated as follows: ‘‘As to the feelings and emotional
ties of the children with respect to their parents, any
guardians of such children’s persons and any person
who has exercised physical care, custody or control of
the children for at least one year and with whom the
children have developed significant emotional ties, the
court found that [Nevaeh] and [Janiyah], as siblings,
are placed together and appear to be doing very well
and are comfortable in their current placement. The
current placement is a preadoptive resource for both
children. On April 25, 2013, this court . . . granted the
petitioner’s motion to cease visitation of [the respon-
dent] as to [Neveah] upon the recommendation of [Nev-
aeh’s] therapist citing Neveah’s refusal to see [the
respondent or her] father and her need to feel more
secure and to process her trauma. The children’s foster
mother, who was a credible witness, described [Nev-
eah’s] reactions when being picked up for visits with
[the respondent] or [her] father as ‘crazy, screaming,
kicking, crying, yelling I don’t wanna go.’ . . . The fos-
ter mother described [Neveah] and [Janiyah] as each
other’s best friend.’’9
   Thereafter, the trial court filed a supplemental articu-
lation. In the supplemental articulation, the trial court
further clarified that it relied on the credible testimony
of social workers from the Department of Children and
Families, and the foster mother detailing the instability
in the children’s lives, positive changes made while
in the foster home, Neveah’s negative reaction to the
respondent and the very strong bond between Neveah
and Janiyah. The trial court further clarified that it had
relied on testimony by Ines Schroeder, a psychologist
who was qualified as an expert in clinical and forensic
psychology. The trial court detailed that Schroeder had
testified as follows: ‘‘Given the information I received
during the evaluation as well as finding out a bit more
about what’s happening with the children at that point
I felt it was much more important to provide stability
and permanency for the children than to consider con-
tinued attempts to reunify.’’
   ‘‘Parental termination litigation, including the present
case, often involves testimony from various child wel-
fare professionals. ‘The testimony of professionals is
given great weight in parental termination proceedings.
. . . It is well established that [i]n a case tried before
a court, the trial judge is the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony. . . . The credibility and the weight of
expert testimony is judged by the same standard, and
the trial court is privileged to adopt whatever testimony
[it] reasonably believes to be credible. . . . On appeal,
we do not retry the facts or pass on the credibility of
witnesses. . . . It is the quintessential function of the
fact finder to reject or accept certain evidence, and to
believe or disbelieve any expert testimony. . . . The
trier may accept or reject, in whole or in part, the
testimony of an expert offered by one party or the
other.’ . . . In re Carissa K., 55 Conn. App. 768, 781–
82, 740 A.2d 896 (1999). Nevertheless, although the trial
court may rely on expert testimony, it ultimately must
make its own independent determination as to the best
interest of the child. In re Jeisean M., [supra, 270 Conn.
398] (‘[a]lthough we often consider the testimony of
mental health experts . . . such expert testimony is
not a precondition of the court’s own factual judgment
as to the child’s best interest’ . . .). In sum, we must
defer to both the trial court’s weighing of the expert
testimony presented and the trial court’s independent
factual determination as to what was in [the child’s] best
interest.’’ In re Davonta V., supra, 285 Conn. 488–89. On
the basis of the record before us, we conclude that the
foregoing articulations clarify any ambiguity in the trial
court’s original memorandum of decision and establish
that the trial court considered the emotional ties of the
children pursuant to § 17a-112 (k) (4).
   The respondent asserts that we should not rely on
the articulations by the trial court because they are
improper attempts by the trial court to revise its deci-
sion. Having fully considered the respondent’s claim,
we decline her invitation to ignore the articulations.
Practice Book §§ 60-2 and 60-5 give this court the power
to order the trial court to articulate the basis of its
decision and to further perfect the record for our
review. Indeed, the importance of the role of articula-
tions is highlighted by Practice Book § 61-10 (b), which
was recently amended in 2013 and presently provides
in relevant part: ‘‘The failure of any party on appeal to
seek articulation . . . shall not be the sole ground
upon which the court declines to review any issue or
claim on appeal. If the court determines that articula-
tion of the trial court decision is appropriate, it may
remand the case pursuant to Section 60-5 for articula-
tion by the trial court within a specified time period.
. . .’’ As the commentary to § 61-10 explains: ‘‘Subsec-
tion (b) was adopted to effect a change in appellate
procedure . . . . In lieu of refusing to review [an]
issue, when the court determines that articulation is
appropriate, the court may now remand the case to
the trial court for an articulation and then address the
merits of the issue after articulation is provided.’’ In the
interest of judicial economy and proper presentation of
the issues on appeal, this court has repeatedly ordered
the trial court to articulate the factual and legal basis
for its decisions and this court has relied on those
articulations to resolve the issues on appeal. See, e.g.,
State v. Kelly, 313 Conn. 1, 4, 95 A.3d 1081 (2014);
Redding Life Care, LLC v. Redding, 308 Conn. 87, 94,
61 A.3d 461 (2013). Accordingly, we conclude that the
Appellate Court improperly determined that the trial
court failed to make the appropriate findings under
§ 17a-112 (k) (4).
   The petitioner also claims that the trial court was
not obligated to make explicit written findings as to
each aspect of the seven factors enumerated in § 17a-
112 (k) as these factors are only guidelines. In support
of her claim, the petitioner relies on In re Eden F., 250
Conn. 674, 741 A.2d 873 (1999). In In re Eden F., this
court concluded that, ‘‘[a]lthough [General Statutes
(Rev. to 1999)] § 17a-112 (d) (1) and (2)10 mandated
that the trial court make written findings regarding the
timeliness, nature, extent and reasonableness of the
efforts made to reunify parent and child, § 17a-112 con-
tained nothing to indicate that any such finding was a
prerequisite to the termination of parental rights. Thus,
when the petitions in this case were filed, the factors
to be considered under [that statute] served only to
guide the trial court in making its ultimate decision
whether to grant the termination petition. See, e.g., In
re Christine F., 6 Conn. App. 360, 369, 505 A.2d 734,
cert. denied, 199 Conn. 808, 809, 508 A.2d 769 (1986)
(termination in best interest of child despite trial court’s
conclusion that strong emotional ties existed between
mother and child).’’ (Footnote added.) In re Eden F.,
supra, 690–91.
   Although we have not had the occasion to explicitly
address whether a trial court is obligated to make
explicit written findings as to each aspect of the seven
factors enumerated in § 17a-112 (k) since In re Eden
F., we take the opportunity to do so herein. As we
explained in In re Eden F., ‘‘the fact that the legislature
[had interpolated] objective guidelines into the open-
ended fact-oriented statutes which govern [parental ter-
mination] disputes . . . should not be construed as a
predetermined weighing of evidence . . . by the legis-
lature. Where . . . the record reveals that the trial
court’s ultimate conclusions [regarding termination of
parental rights] are supported by clear and convincing
evidence, we will not reach an opposite conclusion
on the basis of any one segment of the many factors
considered in a termination proceeding . . . .’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.,
691.
   Indeed, as this court has previously explained, ‘‘[t]he
balancing of interests in a case involving termination
of parental rights is a delicate task and, when supporting
evidence is not lacking, the trial court’s ultimate deter-
mination as to a child’s best interest is entitled to the
utmost deference. . . . Although a judge [charged with
determining whether termination of parental rights is
in a child’s best interest] is guided by legal principles,
the ultimate decision [whether termination is justified]
is intensely human. It is the judge in the courtroom
who looks the witnesses in the eye, interprets their
body language, listens to the inflections in their voices
and otherwise assesses the subtleties that are not con-
veyed in the cold transcript.’’ (Internal quotation marks
omitted.) In re Davonta V., supra, 285 Conn. 497.
Accordingly, we reaffirm our holding in In re Eden F.
that, although a trial court shall consider and make
written findings regarding the factors enumerated in
§ 17a-112 (k), a trial court’s determination of the best
interests of a child will not be overturned on the basis
of one factor if that determination is otherwise factually
supported and legally sound.
   In the present case, we conclude that the trial court’s
finding as to the children’s best interest is factually
supported and legally sound. Therefore, we will not
substitute our judgment for that of the trial court.
   The judgment of the Appellate Court is reversed in
part and the case is remanded to that court with direc-
tion to affirm the judgments of the trial court.
   In this opinion the other justices concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   1
     We note that the trial court also rendered judgments terminating the
parental rights of the minor children’s respective fathers. Those judgments
are not, however, at issue in the present appeal. Consequently, in the interest
of simplicity, we refer to the mother of the minor children as the respondent.
See In re Nevaeh W., 154 Conn. App. 156, 157 n.1, 107 A.3d 539 (2014).
   2
     General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation is based on consent, in determining whether to terminate parental
rights under this section, the court shall consider and shall make written
findings regarding: (1) The timeliness, nature and extent of services offered,
provided and made available to the parent and the child by an agency to
facilitate the reunion of the child with the parent; (2) whether the Department
of Children and Families has made reasonable efforts to reunite the family
pursuant to the federal Adoption Assistance and Child Welfare Act of 1980,
as amended; (3) the terms of any applicable court order entered into and
agreed upon by any individual or agency and the parent, and the extent to
which all parties have fulfilled their obligations under such order; (4) the
feelings and emotional ties of the child with respect to the child’s parents,
any guardian of such child’s person and any person who has exercised
physical care, custody or control of the child for at least one year and with
whom the child has developed significant emotional ties; (5) the age of the
child; (6) the efforts the parent has made to adjust such parent’s circum-
stances, conduct, or conditions to make it in the best interest of the child
to return such child home in the foreseeable future, including, but not limited
to, (A) the extent to which the parent has maintained contact with the child
as part of an effort to reunite the child with the parent, provided the court
may give weight to incidental visitations, communications or contributions,
and (B) the maintenance of regular contact or communication with the
guardian or other custodian of the child; and (7) the extent to which a
parent has been prevented from maintaining a meaningful relationship with
the child by the unreasonable act or conduct of the other parent of the
child, or the unreasonable act of any other person or by the economic
circumstances of the parent.’’
   3
     On appeal to the Appellate Court, the respondent claimed that two of
the trial court’s factual findings were clearly erroneous. See In re Nevaeh
W., 154 Conn. App. 156, 160–71, 107 A.3d 539 (2014). The Appellate Court
rejected those claims and, accordingly, affirmed the judgments of the trial
court in part. Id., 158. That portion of the Appellate Court’s judgment is not,
however, at issue in the present appeal.
   4
     We note that counsel for the minor children has adopted the petitioner’s
appellate briefs before both the Appellate Court and this court. See In re
Nevaeh W., 154 Conn. App. 156, 159 n.3, 107 A.3d 539 (2014).
   5
     This court granted the petitioner’s amended petition for certification to
appeal limited to the following issues: (1) ‘‘Did the Appellate Court properly
conclude that . . . § 17a-112 (k) provides that the trial court is deprived of
authority to enter a dispositional order of termination of parental rights if
it fails to address in writing each segment of all seven statutory factors?’’;
and (2) ‘‘If the answer to question one is in the affirmative, did the Appellate
Court properly conclude that the remedy for a trial court’s failure to address
in writing each segment of all seven statutory factors is reversal of the
judgment?’’ In re Nevaeh W., 316 Conn. 915, 113 A.3d 69 (2015).
   6
     For the full text of § 17a-112 (k), see footnote 2 of this opinion.
   7
     Practice Book § 60-2 (1) provides in relevant part: ‘‘The supervision and
control of the proceedings on appeal shall be in the court having appellate
jurisdiction from the time the appeal is filed, or earlier, if appropriate, and,
except as otherwise provided in these rules, any motion the purpose of
which is to complete or perfect the record of the proceedings below for
presentation on appeal shall be made to the court in which the appeal is
pending. The court may, on its own motion or upon motion of any party,
modify or vacate any order made by the trial court, or a judge thereof, in
relation to the prosecution of the appeal. It may also, for example, on its
own motion or upon motion of any party: (1) order a judge to take any action
necessary to complete the trial court record for the proper presentation of
the appeal . . . .’’
   8
     Practice Book § 60-5 provides in relevant part: ‘‘If the court deems it
necessary to the proper disposition of the cause, it may remand the case
for a further articulation of the basis of the trial court’s factual findings or
decision. . . .’’
   9
     On appeal to the Appellate Court, the respondent asserted that the trial
court’s findings as to § 17a-112 (k) (1), (2) and (4) were improper. See In
re Nevaeh W., supra, 154 Conn. App. 172 n.8. The Appellate Court did not
reach the respondent’s claims regarding the trial court’s findings under
§ 17a-112 (k) (1) and (2) because it reversed the judgment of the trial court
as it related to the dispositional phase on the ground that the trial court’s
findings under § 17a-112 (k) (4) were improper. Id.
   In the order for articulation, this court ordered the trial court to articulate
its decision as it related to § 17a-112 (k) (1), (2) and (4). In its response,
the trial court further articulated its findings as to § 17a-112 (k) (1), (2)
and (4).
   On appeal to this court, the respondent does not renew her claims related
to § 17a-112 (k) (1) and (2) and neither party addresses these claims in their
brief. Accordingly, we address the trial court’s findings only as they relate
to § 17a-112 (k) (4).
   We note, however, that even if we were to consider the respondent’s
claims regarding the trial court’s findings under § 17a-112 (k) (1) and (2),
we would conclude that the trial court’s memorandum of decision and
articulations demonstrate that its findings under § 17a-112 (k) (1) and (2)
are factually supported and legally sound.
   10
      We note that subsection (d) of § 17a-112 was redesignated as subsection
(k) in 2000. See Public Acts 2000, No. 00-137, § 1.